MANDATE

                 The Fourteenth Court of Appeals
                               NO. 14-14-00928-CV

Kimberly Mitchell, Appellant               Appealed from the 113th District Court
v.                                         of Harris County. (Tr. Ct. No. 2014-
                                           44758). Opinion delivered Per Curiam.
Chase Bank, Tarad RaShawn Bessard,
Tanya Johnson, Appellees
TO THE 113TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:
       Before our Court of Appeals on January 13, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:
      Today the Court heard its own motion to dismiss the appeal from the order
purportedly signed by the court below on November 14, 2014. Having considered
the motion and found it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
appellant, Kimberly Mitchell.
      We further order this decision certified below for observance.
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, March 27,
2015.